

116 SRES 152 ATS: Expressing the importance of the United States alliance with the Republic of Korea and the contributions of Korean Americans in the United States.
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 152IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Lankford (for himself, Mr. Menendez, Mr. Gardner, Mr. Markey, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJanuary 8, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONExpressing the importance of the United States alliance with the Republic of Korea and the
			 contributions of 
			 Korean
			 Americans in the United States.
	
 Whereas the United States and the Republic of Korea enjoy a comprehensive alliance partnership, founded in shared strategic interests and cemented by a commitment to democratic values;
 Whereas the United States and the Republic of Korea work closely together to promote international peace and security, economic prosperity, human rights, and the rule of law;
 Whereas the relationship between the United States and the Republic of Korea goes as far back as Korea’s Chosun Dynasty, when the United States and Korea established diplomatic relations under the 1882 Treaty of Peace, Amity, Commerce, and Navigation;
 Whereas, on August 15, 1948, the Provisional Government of the Republic of Korea, established on April 11, 1919, was dissolved and transitioned to the First Republic of Korea, the first independent government;
 Whereas United States military personnel have maintained a continuous presence on the Korean Peninsula since the Mutual Defense Treaty Between the United States and the Republic of Korea (5 UST 2368) was signed at Washington on October 1, 1953;
 Whereas, on May 7, 2013, the United States and the Republic of Korea signed a Joint Declaration in Commemoration of the 60th Anniversary of the Alliance Between the Republic of Korea and the United States;
 Whereas 63 years ago the Treaty of Friendship, Commerce, and Navigation between the United States and the Republic of Korea, with Protocol (8 UST 2217) was signed at Seoul on November 28, 1956;
 Whereas the economic relationship between the United States and the Republic of Korea is deep and mutually beneficial to both countries;
 Whereas the Republic of Korea is the United States seventh-largest trading partner; Whereas the Republic of Korea is one of the fastest growing sources of foreign direct investment in the United States;
 Whereas the United States is the second largest source of foreign direct investment in the Republic of Korea;
 Whereas, on January 13, 1903, 102 pioneer Korean immigrants arrived in the United States, initiating the first chapter of Korean immigration to America;
 Whereas the over 2,000,000 Korean Americans living in the United States contribute to the diversity and prosperity of our Nation, participate in all facets of American life, and have made significant contributions to the economic vitality of the United States;
 Whereas members of the Korean American community serve with distinction in the United States Armed Forces;
 Whereas Korean Americans continue to build and strengthen the alliance between the United States and the Republic of Korea; and
 Whereas the Asia Reassurance Initiative Act (Public Law 115–409), signed into law on December 31, 2018, states that the United States Government—
 (1)is committed to the Mutual Defense Treaty Between the United States and the Republic of Korea and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of that Act;
 (2)recognizes the vital role of the alliance between the United States and South Korea in promoting peace and security in the Indo-Pacific region; and
 (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Korea: Now, therefore, be it
	
 That the Senate— (1)recognizes the vital role the alliance of the United States and the Republic of Korea plays in promoting peace and security in the Indo-Pacific region;
 (2)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Korea; and
 (3)reaffirms the United States alliance with the Republic of Korea is central to advancing United States interests and engagement in the region, based on shared commitments to democracy, free-market economics, human rights, and the rule of law.